Citation Nr: 1824417	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date earlier than June 9, 2011, for the award of a 30 percent rating for trigeminal nerve disorder, to include whether clear and unmistakable (CUE) was contained in a February 2007 rating decision, assigning a combined 10 percent for neuralgia of the right ear.

2. Entitlement to an effective date earlier than June 9, 2011, for the award of a 10 percent rating for vagus nerve disorder, to include whether CUE was contained in a February 2007 rating decision, assigning a combined 10 percent for neuralgia of the right ear.

3. Entitlement to an effective date earlier than June 9, 2011, for the award of a 10 percent rating for right glossopharyngeal nerve disorder, to include whether CUE was contained in a February 2007 rating decision, assigning a combined 10 percent for neuralgia of the right ear.

4. Entitlement to service connection for a left leg condition, including as secondary to service-connected right ankle instability due to ligamentous tear.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The November 2012 rating decision assigned separate disability ratings for trigeminal nerve disorder (30 percent), vagus nerve disorder (10 percent) and right glossopharyngeal nerve disorder (10 percent), each effective June 9, 2011.  The February 2013 rating decision denied service connection for a left leg condition and the claim for a TDIU. 

The Veteran testified at a hearing before the undersigned in May 2017.  A transcript is of record.  

The issues of entitlement to service connection for a left leg condition and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The combined 10 percent rating for the Veteran's nerve disorders in the February 2007 RO decision was not the result of errors of fact or law, as the evidence then of record did not undebatably show separate ratings for the nerve disorders were warranted.

2. The Veteran filed the claims for increased ratings for the nerve disorder(s) on June 9, 2011.


CONCLUSIONS OF LAW

1. Clear and unmistakable error was not committed in the February 2007 RO decision assigning a combined 10 percent for trigeminal nerve, vagus nerve and right glossopharyngeal nerve disorders.  38 U.S.C. §§ 5109A (2012); 38 C.F.R. §§ 3.124a (1998) 3.303, 3.105 (2017);  Diagnostic Codes 8205, 8305 and 8405 (1998).  

2. The criteria for an earlier effective date prior to June 9, 2011, for the award of a 30 percent for the trigeminal nerve, a 10 percent rating for the vagus nerve, and a 10 percent rating for the glossopharyngeal nerve of the right ear have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that CUE was committed in a February 2007 rating decision with respect to the award of a 10 percent rating for trigeminal nerve, vagus nerve, and right glossopharyngeal nerve disorders collectively, effective October 30, 2000, which was later changed to August 31, 1998.  Specifically, he asserts that the November 2012 rating decision that granted separate ratings for these disorders should be retroactive to 1998.  See May 2017 Board hearing transcript.

The Board, however, finds that the evidence precludes the assignment of an earlier effective date prior to June 9, 2011, for the award of a 30 percent rating for a trigeminal nerve disorder, a 10 percent rating for a vagus nerve disorder, and a 10 percent rating for a right glossopharyngeal nerve disorder, including on the basis of CUE in the February 2007 rating decision.

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44. 

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; "(2) the error must be 'undebatable' and of the sort" which, had it not been made, would have manifestly changed the outcome at the time it was made; "and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question."  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

At the time of the February 2007 rating decision and the Veteran's 1998 claim, the VA regulation pertaining to the evaluation of diseases of the cranial nerves was the same as it is now.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (1998, 2006, 2017).  The Veteran's neuralgia of the trigeminal, glossopharyngeal, and vagus nerves was assigned a 10 percent rating under DC 8405, which pertains to neuralgia of the fifth (trigeminal) cranial nerve.  See 38 C.F.R. § 4.124a.  Paralysis of the fifth (trigeminal) cranial nerve is assigned a 10 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 50 percent rating for complete paralysis, depending on the relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, DC 8205.  

The relevant evidence of record at the time of the February 2007 rating decision included two VA examinations conducted in December 2006 and February 2007.  At the December 2006 VA examination, the Veteran reported right ear pain that was a 3 or 4 out of 10 in severity.  He took a narcotic (Percocet) for injuries sustained in a car accident which alleviated his right ear pain.  The Veteran's right ear was essentially normal on physical examination.  His tympanic membrane was normal without middle ear fluid or external canal discharge.  There was no evidence of an active inflammatory process or abnormality of the external canal skin or the tympanic membrane.  It was noted that the Veteran's main complaint was pain and decreased hearing.  The examiner did not doubt that the Veteran had pain in the right ear.  

At the February 2007 VA examination, the Veteran reported a continuous severe aching pain in the right ear canal, which daily escalated into brief and repeated episodes of extremely sharp pain.  On sensory examination, the Veteran reported mild decreased pinprick and light touch in his right external auditory canal.  The rest of the neurologic examination was normal.  The examiner diagnosed the Veteran with posttraumatic chronic neuralgia of the branches of the vagus, trigeminal and glossopharyngeal nerves on the right, commenting that those branches enervate an external auditory canal.  She also diagnosed the Veteran with chronic mild bilateral neurosensory hearing loss caused by high intensity noise during service.  (The Veteran's hearing loss is separately rated, and is not on appeal.)

Based on the medical evidence at that time and the relevant legal criteria, the Board finds that the RO did not commit CUE in assigning a combined rating of 10 percent for vagus, trigeminal and glossopharyngeal nerves on the right in the February 2007 rating decision.  Specifically, it was not undebatable that the Veteran's neuralgia of the trigeminal nerve more nearly approximated the criteria for a 30 percent rating or higher.  See38 C.F.R. § 4.7 (2007, 2017).  As a matter of law, neuralgia may not be assigned a rating higher than that for moderate incomplete paralysis of the nerve involved, which is 10 percent under DC 8205.  See 38 C.F.R. § 4.124.  Moreover, there was no motor loss.  The Veteran did report subjective pain, but apparently gave differing accounts as to its severity at VA examinations that were less than two months apart, stating at the first examination that it was a 3 or 4 out of 10 in severity, and at the second that it was chronically severe.  Apart from his subjective pain, there were no other findings other than mild decreased pinprick and light touch in his right external auditory canal.  The Board finds that it was not CUE for the RO to conclude that the Veteran's subjective pain did not more nearly approximate severe incomplete paralysis or complete paralysis of the trigeminal nerve.  Mere disagreement as to how the evidence was weighed cannot establish CUE in a prior decision.  See Russell, 3 Vet. App. at 313-14.  Although this is sufficient to find no CUE in the February 2007 rating decision, the Board also notes, and in the alternative, that based on the diagnosis of neuralgia, it was not CUE for the RO to apply DC 8405, which does not allow for higher than a 10 percent rating for moderate incomplete paralysis of the trigeminal nerve in the absence of tic douloureux, of which there was no evidence.  See 38 C.F.R. §§ 4.124, 4.124a.  Thus, the February 2007 rating decision did not commit CUE either with regard to facts or the application of law in the assignment of a 10 percent rating for neuralgia of the trigeminal nerve.  

The Board further finds that there was no CUE in assigning a single 10 percent rating for the Veteran's neuralgia of the trigeminal, glossopharyngeal, and vagus nerves.  The Veteran's right ear pain was already compensated by the 10 percent rating under DC 8405.  Under DC 8209, which pertains to disease of the ninth (glossopharyngeal) cranial nerve, the rating is dependent upon the relative loss of ordinary sensation in mucous membrane of the pharynx, fauces, and tonsils.  38 C.F.R. § 4.124a, DC 8209, NOTE.  As there was no evidence of such sensory loss at the time of the February 2007 rating decision, the criteria for a separate rating for incomplete or complete paralysis of the glossopharyngeal nerve were not satisfied or more nearly approximated.  Thus, even if it were separately evaluated, it would be assigned a 0 percent or noncompensable rating.  See 38 C.F.R. § 4.31 (2006, 2017).  

The same reasons apply to the vagus nerve.  Under DC 8210, which pertains to the tenth (pneumogastric, vagus) cranial nerve, the evaluation is based on the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  38 C.F.R. § 4.124a, DC 8210, NOTE.  As the evidence at the time of the February 2007 rating decision did not show any sensory or motor loss involving these areas, a 0 percent or noncompensable rating would be warranted.  See 38 C.F.R. § 4.31.  Accordingly, there was no CUE in assigning a single 10 percent rating for the Veteran's disability at the time, even if it was found by the VA examiners to involve three different nerves.

In sum, an earlier effective date for the higher ratings assigned the Veteran's nerve disorders may not be awarded based on CUE in the February 2007 rating decision.  

An earlier effective date may not be assigned based on the date of claim.  The Veteran timely filed a notice of disagreement (NOD) in response to the February 2007 rating decision with regard to the effective date of the 10 percent rating, but stated in his NOD that he accepted the 10 percent evaluation.  See March 2007 Correspondence.  In other words, he did not appeal that aspect of the decision.  He withdrew the appeal regarding the effective date in a January 2008 statement, and did not file a timely substantive appeal on this issue.  See 38 C.F.R. §§ 20.200, 20.302(a) (2017).  Accordingly, the February 2007 rating decision is final with regard to the 10 percent rating assigned his neuralgia of the trigeminal, glossopharyngeal, and vagus nerves.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

The record does not show a formal or informal claim for an increased rating for the Veteran's nerve disorders until June 2011.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  Here, the RO assigned June 9, 2011, as the effective date for the assignment of the 30 percent for trigeminal nerve, 10 percent for vagus nerve and 10 percent for right glossopharyngeal nerve disorders, which is the date the Veteran filed the claims for increased ratings.  The effective date was proper based on the date of claim.  Accordingly, an earlier effective date is not warranted based on the date of claim.  

Because an earlier effective date may not be assigned as a matter of law based on facts that are not in dispute with regard to the date of claim, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); cf. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  


ORDER

Entitlement to an effective date earlier than June 9, 2011, for the award of a 30 percent rating for a trigeminal nerve disorder, to include whether CUE was contained in a February 2007 rating decision, assigning a combined 10 percent for neuralgia of the right ear, is denied.

Entitlement to an effective date earlier than June 9, 2011, for the award of a 10 percent rating for a vagus nerve disorder, to include whether CUE was contained in a February 2007 rating decision, assigning a combined 10 percent for neuralgia of the right ear, is denied.

Entitlement to an effective date earlier than June 9, 2011, for the award of a 10 percent rating for a right glossopharyngeal nerve disorder, to include whether CUE was contained in a February 2007 rating decision, assigning a combined 10 percent for neuralgia of the right ear, is denied.


REMAND

The remaining claims for service connection for a left leg disorder and entitlement to a TDIU must be remanded for additional development.  Specifically, a new VA opinion is warranted for the Veteran's claim for service connection for a left leg disorder.  The crux of his claim is that his left leg disorder was caused by or aggravated by his service-connected right ankle disorder.  A VA examiner determined that the Veteran's left leg disorder was not caused by the service-connected right ankle disorder, but was rather caused by post-service injuries.  However, the examiner did not address the issue of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

Moreover, although the Veteran did injure his left leg in a post-service 1973 car accident, he stated at the May 2017 hearing that the accident was caused, at least in part, by his right ankle disability.  Specifically, he stated (through his representative) that while he was cut off by another driver and driven onto an embankment, it was the fact that he lost control of his right foot due to the ankle disability and thus was not able to properly manipulate the gas or brake pedal at the time that actually caused the accident to occur, and the resultant injury to his left leg.  This theory has not yet been addressed by a medical professional.  Accordingly, further medical comment is necessary before a decision can be made on this claim.  As the claim for TDIU is intertwined with the claim for service connection for service connection for a left leg disorder, it too is being remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to update the Veteran's VA medical treatment records, including from Providence VA medical center, from November 2012 forward.

2. Make arrangements to obtain a copy of any August 11, 1973, automobile accident/police report from appropriate authorities (i.e., State Police, Leominster, MA).  See VA Report of Accidental Injury, dated November 9, 1973.

3.  Make arrangements to obtain verification of the Veteran's annual income from 2011 to the present.

4.  Next, schedule the Veteran for the appropriate VA examination of his left leg.  The claims file must be made available to the examiner for review.  All indicated tests and studies must be performed and a comprehensive history should be obtained. 

The examiner should identify all current left leg disorders found to be present.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probability) that any current left leg disorder was either caused by or aggravated by the Veteran's service-connected right ankle instability due to a ligamentous tear, including by any altered gait and falls associated with the right ankle disability, or by the MVA in 1973 which the Veteran asserts was a result of his right ankle disorder.

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

5. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


